416 F.2d 447
James Quinten ANDERSON, Appellant,v.C. T. GLADDEN, Warden, Appellee.
No. 22531.
United States Court of Appeals Ninth Circuit.
Aug. 6, 1969.

Louise Jayne (argued), Portland, Or., for appellant.
David H. Blunt (argued), Asst. Atty. Gen., Robert Y. Thornton, Atty. Gen., Salem, Or., for appellee.
Before BARNES, DUNIWAY and CARTER, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of the District Court, denying relief on an application for a writ of habeas corpus following an evidentiary hearing.  Appellant was convicted of second degree murder in the Circuit Court of Oregon in 1955 and sentenced to life imprisonment.  Subsequent to the decision below in the United States District Court, he was paroled.


2
There have been numerous hearings before various courts concerning this conviction.  In each instance, relief has been denied.  The District Court had before it, and we have as exhibits in this appeal, the 6 volume transcript of the jury trial in the Circuit Court at Burns, Oregon, on February 14 to 25, 1955, and the opening argument of the prosecution and final argument of defense counsel; also transcript of a coram nobis proceeding in the Circuit Court of Oregon conducted at Burns, Oregon on September 28 and 29, 1959; transcript of post conviction proceedings held in the Circuit Court of Oregon on November 6, 1960, July 31, 1961, and November 29, 1961; the transcript of the proceedings before the District Court on February 2, 1966; and numerous documentary exhibits.


3
The six contentions made before the District Court, were presented, and briefed on this appeal.  We have inspected the various transcripts and the numerous exhibits which are part of the record and the opinion of the District Court which represented its findings of fact and conclusions of law, and we conclude that the District Court was correct in its factual and legal determinations.  On the basis of Anderson v. Gladden, 303 F. Supp. 1134, the judgment is affirmed.